***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STEPHEN J. WILLIAMS v. TOWN OF MANSFIELD
                  (AC 44152)
                   Bright, C. J., and Prescott and Elgo, Js.

                                   Syllabus

The plaintiff appealed to the Superior Court from the parking violation
    assessment issued against him by the hearing officer for the defendant
    town of Mansfield. After the town had issued the plaintiff a $30 parking
    ticket, the plaintiff filed an appeal with the town. Following a hearing,
    the town’s hearing officer issued the subject assessment against the
    plaintiff. The plaintiff then appealed to the Superior Court, pursuant to
    the applicable statute (§ 7-152b (g)), by filing a petition to reopen the
    assessment. The court dismissed the appeal on the ground that it lacked
    subject matter jurisdiction because the appeal was moot as a result of
    the town’s having elected to void the underlying parking ticket. There-
    after, the court denied the plaintiff’s motion for an order of mandamus
    to compel the clerk of the court to tax costs he had incurred by filing
    and litigating the appeal, concluding that the plaintiff was not the prevail-
    ing party, and, therefore, he was not entitled to the taxation of costs
    under the applicable statute (§ 52-257). On the plaintiff’s appeal to this
    court, held:
1. The trial court improperly dismissed the plaintiff’s appeal as moot because
    it could have granted the plaintiff practical relief by sustaining his appeal
    and ordering the town’s hearing officer to vacate the assessment:
    although the town voided the parking ticket, the assessment against the
    plaintiff remained in effect, as the parking ticket, which is an allegation
    that the plaintiff committed a parking violation, was separate and distinct
    from the assessment, which is an adjudication of the plaintiff’s liability
    for the alleged violation, and, therefore, the assessment had independent
    legal significance from the parking ticket; accordingly, the judgment
    was reversed and the case was remanded with direction to sustain the
    appeal and to order the town’s hearing officer to vacate the assessment.
2. The trial court improperly denied the plaintiff’s motion for an order of
    mandamus to compel the taxation of costs: that court, having been
    notified that the town had voided the parking ticket underlying the
    appeal, should have sustained the appeal and ordered the town’s hearing
    officer to vacate the assessment, and, given that outcome, there was
    no question that the plaintiff would have been the prevailing party in
    the appeal; accordingly, the court was directed to consider on remand
    whether the plaintiff was entitled to costs pursuant to § 52-257.
           Argued May 23—officially released September 6, 2022

                             Procedural History

   Petition to reopen a parking violation assessment
issued by the defendant, brought to the Superior Court
in the judicial district of Tolland, where the court, Far-
ley, J., granted the defendant’s motion to dismiss and
rendered judgment thereon; thereafter, the court denied
the plaintiff’s motion to reargue, and the plaintiff
appealed to this court; subsequently, the court, Sicilian,
J., denied the plaintiff’s motion for an order of manda-
mus to compel the taxation of costs, and the plaintiff
filed an amended appeal. Reversed; judgment directed;
further proceedings.
  Stephen J. Williams, self-represented, the appellant
(plaintiff).
  Mary C. Deneen, with whom was Kevin M. Deneen,
for the appellee (defendant).
                         Opinion

   PRESCOTT, J. The self-represented plaintiff, Stephen
J. Williams, appeals from the judgment of the Superior
Court dismissing as moot his appeal filed pursuant to
General Statutes § 7-152b (g) and Practice Book § 23-
51 (a)1 from an assessment imposed pursuant to § 7-
152b (e) by the defendant, the town of Mansfield (town),
with respect to a $30 parking ticket, and denying his
motion for an order of mandamus to compel the taxa-
tion of costs (motion to compel). On appeal, the plaintiff
claims that the court improperly (1) concluded that it
lacked subject matter jurisdiction to consider his
appeal, which the court concluded was rendered moot
after the town elected to void the underlying parking
ticket, and (2) determined that he was not the prevailing
party on appeal and, thus, not entitled to costs. We
conclude that the plaintiff’s appeal was not moot and,
therefore, that the court improperly dismissed the
appeal on the ground that it lacked subject matter juris-
diction. Rather, the court should have rendered judg-
ment sustaining the appeal and ordered that the under-
lying assessment be vacated. We further conclude that
the court improperly denied the plaintiff’s motion to
compel the taxation of costs solely on the ground that
the plaintiff was not the prevailing party on appeal.
Accordingly, we reverse the judgment and remand the
case with direction to render judgment sustaining the
appeal and ordering the town’s hearing officer to vacate
the assessment, and for further proceedings on the mer-
its of the plaintiff’s motion to compel the taxation of
costs.2
   The following undisputed facts and procedural his-
tory are relevant to our resolution of the plaintiff’s
appeal. On April 4, 2019, the town issued the plaintiff
a parking ticket in the amount of $30. On April 15, 2019,
the plaintiff filed an appeal with the town. On May 15,
2019, the town held a hearing and, on the same date,
issued a notice denying the appeal. On June 18, 2019,3
the plaintiff, pursuant to § 7-152b (g),4 appealed the
assessment of the parking ticket to the Superior Court.
He filed with the court a petition to reopen the assess-
ment in which he requested that the town’s assessment
against him be ‘‘rescinded.’’ On July 3, 2019, he filed an
amended petition in which he provided more details
about the underlying assessment and appeal to the
town.5
   On December 11, 2019, the town filed a motion to
dismiss the plaintiff’s appeal. The town asserted that,
because it ‘‘ha[d] voided the parking ticket and waived
all associated fees and/or fines,’’ the plaintiff’s appeal
was ‘‘moot.’’ Accordingly, the town argued, the court
lacked subject matter jurisdiction to hear the appeal.
On February 10, 2020, the court held a hearing on the
motion and issued an oral ruling dismissing the plain-
tiff’s appeal as moot.6
   On February 10, 2020, the plaintiff, pursuant to Prac-
tice Book § 18-5, filed a bill of costs requesting the clerk
of the court to tax costs he had incurred by filing and
litigating the appeal. On February 11, 2020, the town
filed an objection to the plaintiff’s bill of costs, in which
it stated that General Statutes § 52-257, which governs
the awarding of costs, provides that costs may be
awarded only to a ‘‘ ‘prevailing party.’ ’’ The town argued
that, because the plaintiff’s appeal was dismissed for
lack of subject matter jurisdiction, the plaintiff was not
the prevailing party and, accordingly, was not entitled
to costs.
  On March 2, 2020, the plaintiff filed a motion to rear-
gue the judgment of dismissal. The court denied the
plaintiff’s motion on March 16, 2020. On July 6, 2020,
the plaintiff filed the present appeal.7
  On August 3, 2020, the plaintiff filed a motion asking
the trial court ‘‘for an order of mandamus compelling
the clerk to tax the costs in this case.’’ On August 17,
2020, the court issued an order denying that motion,
stating: ‘‘The plaintiff was not the prevailing party and
therefore is not entitled to the taxation of costs.’’ The
plaintiff timely moved to reargue the August 17, 2020
order, which the court denied on September 10, 2020.
The plaintiff amended the present appeal to include a
challenge of this order.
   On October 13, 2020, the plaintiff, pursuant to Prac-
tice Book § 64-1,8 filed with this court and the trial
court a notice, ‘‘notif[ying] the appellate clerk that no
statement of decision has been filed in the trial court
. . . as [to] the trial court’s order finding that ‘[the]
plaintiff was not a prevailing party and therefore is not
entitled to the taxation of costs.’ ’’ On the same date, the
trial court issued a one page memorandum of decision,
which stated in relevant part: ‘‘To the extent that addi-
tional explication is required, the court notes that the
taxation of costs in civil actions is governed by . . .
§ 52-257. That statute permits the taxation of costs only
to a ‘prevailing party.’ The plaintiff was not a prevailing
party. To the contrary, the plaintiff’s petition was dis-
missed . . . on February 10, 2020. The plaintiff was,
therefore, the losing party. As such, the plaintiff was
not entitled to the taxation of costs. There was, there-
fore, no appropriate basis for the plaintiff’s motion for
an order of mandamus.’’ (Emphasis added.)
                              I
  The plaintiff claims that the court improperly granted
the town’s motion to dismiss his appeal on mootness
grounds after the town voided his parking ticket. We
agree.
  We begin by setting forth the relevant standard of
review and legal principles that govern our analysis. ‘‘A
motion to dismiss tests, inter alia, whether, on the face
nal quotation marks omitted.) Mangiafico v. Farm-
ington, 331 Conn. 404, 418, 204 A.3d 1138 (2019). ‘‘A
determination regarding a trial court’s subject matter
jurisdiction is a question of law. . . . Accordingly,
[o]ur review of the court’s ultimate legal conclusion[s]
and resulting [determination] of the motion to dismiss
will be de novo.’’ (Citation omitted; internal quotation
marks omitted.) Great Plains Lending, LLC v. Dept. of
Banking, 339 Conn. 112, 120, 259 A.3d 1128 (2021).
‘‘Whether an action is moot implicates a court’s subject
matter jurisdiction . . . . Our case law firmly estab-
lishes that [a] case is considered moot if [a] court cannot
grant the [plaintiff] any practical relief through its dispo-
sition of the merits . . . .’’ (Citations omitted; internal
quotation marks omitted.) U.S. Bank National Assn. v.
Rothermel, 339 Conn. 366, 373, 260 A.3d 1187 (2021).
   Section 7-152b delegates to municipalities the author-
ity to issue parking tickets, to conduct hearings to deter-
mine the liability of motor vehicle operators or owners
who receive those tickets, and to assess fines, penalties,
costs, and fees provided for by the municipalities’ appli-
cable ordinances. A parking ticket is an allegation that
a vehicle owner has committed a parking violation.
Pursuant to § 7-152b (c), a municipality may send notice
to the vehicle owner informing him: ‘‘(1) Of the allega-
tions against him and the amount of the fines, penalties,
costs or fees due; (2) that he may contest his liability
before a parking violations hearing officer by delivering
in person, by electronic mail or by mail written notice
within ten days of the date thereof; (3) that if he does
not demand such a hearing, an assessment and judg-
ment shall enter against him; and (4) that such judgment
may issue without further notice.’’
   If the vehicle owner contests his liability for the
alleged violation, a hearing shall be held before the
municipality’s hearing officer in accordance with § 7-
152b (e). Section 7-152b (e) provides in relevant part:
‘‘The hearing officer shall announce his decision at the
end of the hearing. . . . If [the hearing officer] deter-
mines that the person is liable for the violation, he shall
. . . enter and assess the fines, penalties, costs or fees
against such person as provided by the applicable ordi-
nances of that [municipality].’’ Section 7-152b (f) pro-
vides in relevant part: ‘‘If such assessment is not paid
on the date of its entry, the hearing officer shall send
. . . a notice of the assessment to the person found
liable and shall file, not less than thirty days or more
than twelve months after such mailing, a certified copy
of the notice of assessment with the clerk of a superior
court facility designated by the Chief Court Administra-
tor . . . . The certified copy of the notice of assess-
ment shall constitute a record of assessment. . . . The
clerk shall enter judgment . . . against such person in
favor of the [municipality]. . . . [T]he hearing officer’s
assessment, when so entered as a judgment, shall have
the effect of a civil money judgment and a levy of execu-
tion on such judgment may issue without further notice
to such person.’’ Pursuant to § 7-152b (g), the vehicle
owner can appeal the hearing officer’s assessment to
the Superior Court within thirty days of the mailing of
the notice of the assessment.9
   In the present case, a town constable issued the plain-
tiff a parking ticket, which merely alleged that he vio-
lated one of the town’s parking ordinances. After a
hearing, the town’s hearing officer issued an assessment
against the plaintiff, which established his liability for
the parking violation. The plaintiff argues that, although
the town voided the fine associated with the parking
ticket, the hearing officer’s assessment nevertheless
remains in place. Therefore, he argues, the case is not
moot because he is seeking to have the hearing officer’s
decision vacated. The town maintains that, once it
voided the parking ticket, there was no practical relief
that the court could grant the plaintiff because no justi-
ciable issue remained between the parties.
   We agree with the plaintiff that the case is not moot.
The assessment against him remains even after the town
voided the parking ticket. The parking ticket, which
is simply an allegation that he committed a parking
violation, is separate and distinct from the assessment,
which is an adjudication of his liability for the alleged
violation. In other words, the assessment has indepen-
dent legal significance from the parking ticket.
  Thus, the court could have granted the plaintiff practi-
cal relief by sustaining his appeal and ordering the
town’s hearing officer to vacate the assessment in light
of the fact that the town essentially decided that it
would not defend the appeal.10 Accordingly, we reverse
the judgment of dismissal and remand the case with
direction to render judgment sustaining the appeal and
ordering the hearing officer to vacate the assessment.
                            II
  The plaintiff next claims that the court, in denying
his motion to compel the taxation of costs, improperly
determined that he was not the prevailing party. In light
of our resolution of the plaintiff’s first claim, we agree
with the plaintiff and conclude that, on remand, the
court should consider anew the plaintiff’s motion to
compel.
   Ordinarily, we review a trial court’s decision regard-
ing whether to award fees and costs for abuse of discre-
tion. See, e.g., Barry v. Quality Steel Products, Inc., 280
Conn. 1, 24–25, 905 A.2d 55 (2006); Honan v. Dimyan,
63 Conn. App. 702, 712, 778 A.2d 989, cert. denied,
258 Conn. 942, 786 A.2d 430 (2001). When, however, a
court’s decision is challenged on the basis of a question
of law, our review is plenary. Indoor Billboard North-
west, Inc. v. M2 Systems Corp., 202 Conn. App. 139,
197, 245 A.3d 426 (2021). In this case, the court did not
make a discretionary determination about what fees
and costs, if any, the plaintiff should be awarded.
Rather, the court denied the plaintiff’s motion to compel
the taxation of costs on the basis of its legal conclusion
that he was not the ‘‘prevailing party’’ under § 52-257.
See Connecticut Housing Finance Authority v. Alfaro,
328 Conn. 134, 136, 176 A.3d 1146 (2018) (court tasked
with determining, as matter of law, whether defendant
successfully defended action under General Statutes
§ 42-150bb, which provides in relevant part that ‘‘an
attorney’s fee shall be awarded as a matter of law to
the consumer who successfully prosecutes or defends
an action . . . based upon [a] contract or lease’’).
   As we stated in part I of this opinion, the court in
the present case, having been notified that the town
had voided the parking ticket underlying the appeal,
should have sustained the plaintiff’s appeal and ordered
the town’s hearing officer to vacate the assessment.
Given that outcome, which clearly would amount to a
‘‘win’’ for the plaintiff because it is the very relief he
sought in bringing the appeal, there is no question that
the plaintiff would be the prevailing party in the appeal.
Thus, the court’s decision to deny the motion to compel
outright was improper, and the court should reconsider
on remand whether the plaintiff is entitled to costs
pursuant to § 52-257.
   The judgment is reversed and the case is remanded
with direction to render judgment sustaining the plain-
tiff’s appeal and ordering the town’s hearing officer to
vacate the underlying assessment, and to reconsider
the plaintiff’s motion to compel the taxation of costs.
      In this opinion the other judges concurred.
  1
     General Statutes § 7-152b (g) provides: ‘‘A person against whom an
assessment has been entered pursuant to this section is entitled to judicial
review by way of appeal. An appeal shall be instituted within thirty days of
the mailing of notice of such assessment by filing a petition to reopen
assessment, together with an entry fee in an amount equal to the entry fee
for a small claims case pursuant to section 52-259, at the Superior Court
facility designated by the Chief Court Administrator, which shall entitle
such person to a hearing in accordance with the rules of the judges of the
Superior Court.’’
   Practice Book § 23-51 (a) provides: ‘‘Any aggrieved person who wishes
to appeal a parking or citation assessment issued by a town, city, borough
or other municipality shall file with the clerk of the court within the time
limited by statute a petition to open assessment with a copy of the notice
of assessment annexed thereto. A copy of the petition with the notice of
assessment annexed shall be sent by the petitioner by certified mail to the
town, city, borough or municipality involved.’’
   2
     The plaintiff also claims that the court improperly ‘‘fail[ed] to afford the
parties an opportunity for discovery and to conduct an evidentiary hearing
prior to its determination of [the] disputed jurisdictional issues . . . .’’
Because we agree with the plaintiff’s first claim and, accordingly, conclude
that the court’s judgment must be reversed, we need not address this claim.
   3
     The summons lists a return date of June 18, 2019. The petition to reopen
the assessment was filed with the court on June 12, 2019.
   4
     In both his petition and amended petition; see footnote 5 of this opinion;
the plaintiff stated that he was appealing the assessment pursuant to General
Statutes § 7-152c (g), which is the incorrect statute. Section 7-152c (g) pro-
vides the hearing procedure for citations, whereas § 7-152b (g) provides
the hearing procedure for parking violations. We reasonably can construe
this mistake as a scrivener’s error.
   5
     In the amended petition, the plaintiff represented that he had parked
his vehicle on property owned by Storrs Associates, LLC, and that a town
constable, who also was employed by Storrs Associates, LLC, issued the
parking ticket. The plaintiff alleged that ‘‘[t]he parking limitation signs . . .
violate[d] [General Statutes] § 14-311b [because the signs] fail[ed] to comply
with the current Manual of Uniform Traffic Control Devices as implemented
by the Office of the State Traffic Administration . . . .’’ Specifically, he
alleged that ‘‘the signage [did not] have a green legend and border and failed
to clearly display the limitation area with arrows or words.’’ Additionally,
he contended that the town’s notice of the violation was defective. He further
contended that the town’s hearing officer improperly denied his appeal on
the basis that it was not timely filed.
   6
     Pursuant to Practice Book § 64-1, the transcript of the oral decision was
signed by the trial judge.
   7
     We note that the appeal was untimely. See Practice Book § 63-1 (a) and
(c). The town, however, did not file a motion to dismiss the appeal as
untimely within ten days of the plaintiff’s filing of the appeal, as required
by Practice Book § 66-8, and, thus, we need not consider the timeliness issue.
   8
     Practice Book § 64-1 provides in relevant part: ‘‘(a) The trial court shall
state its decision either orally or in writing . . . in rendering judgments in
trials to the court in civil . . . matters . . . . The court’s decision shall
encompass its conclusion as to each claim of law raised by the parties and
the factual basis therefor. . . .
   ‘‘(b) If the trial judge fails to file a memorandum of decision or sign a
transcript of the oral decision in any case covered by subsection (a), the
appellant may file with the appellate clerk a notice that the decision has
not been filed in compliance with subsection (a). The notice shall specify
the trial judge involved and the date of the ruling for which no memorandum
of decision was filed. The appellate clerk shall promptly notify the trial
judge of the filing of the appeal and the notice. The trial court shall thereafter
comply with subsection (a).’’
   9
     In the present case, the record does not indicate that the town, in accor-
dance with § 7-152b (f), filed with the Superior Court a certified copy of its
May 15, 2019 notice of the assessment that it issued to the plaintiff. The
plaintiff’s petition to reopen the assessment was filed with the court on
June 12, 2019. See footnote 3 of this opinion. As stated previously, § 7-152b
(f) provides that a municipality shall send to the Superior Court a certified
copy of the notice of an assessment ‘‘not less than thirty days’’ after the
notice is mailed to the vehicle owner who received the assessment. Thus,
the plaintiff appealed the assessment before the town was permitted to file
a certified copy of the notice of the May 15, 2019 assessment.
   10
      In fact, at oral argument before this court, the town acknowledged that
the trial court could have remanded the case to the town’s hearing officer
to vacate the assessment.